Citation Nr: 1421617	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include nerve damage, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  He died on August [redacted], 2008, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision letter and a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2010, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In May 2010, the Board remanded this claim for additional development, including providing notice of how to substantiate the claim and obtaining VA treatment records.  None of the Board's remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998). Therefore, this appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  In particular, the appellant should be informed of how to establish her claim of entitlement to service connection for nerve damage of the bilateral feet for accrued benefits purposes under 38 C.F.R. § 3.1000.  A copy of all notice shall be placed in the claims file.

2.  Obtain the Veteran's medical records from the VA Medical Center in No. Little Rock, Arkansas for any hospitalization or medical treatment from June 2008 through August 2008.  All efforts to obtain VA records should be fully documented and the VA facility must provide a negative response if records are not available.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



